Order entered May 16, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01491-CV

                              GARY C. EVANS, Appellant

                                           V.

                       THE FROST NATIONAL BANK, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 09-15818

                                        ORDER
       The Court has before it appellant’s May 14, 2013 unopposed motion for extension of

time to file his brief. The Court GRANTS the motion and ORDERS appellant to file his brief

by May 29, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE